Name: Commission Regulation (EEC) No 275/81 of 30 January 1981 amending Regulation (EEC) No 1109/71 on detailed rules for determining the entry price for certain fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 30/6 Official Journal of the European Communities 2. 2, 81 COMMISSION REGULATION (EEC) No 275/81 of 30 January 1981 amending Regulation (EEC) No 1109/71 on detailed rales for determining die entry price for certain fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, standards and to the conversion factors referred to in Article 11 ( 1 ) (c) of Regulation (EEC) No 100/76; Whereas the situation on the Community import markets necessitates an adjustment pf- ^jj||ferqitforms of presentation of the produ^s Iisted^ -^^i^W (B) to Regulation (EEC) No 1W/76 ;irf:qr^^oT|^e the system for determining entry prices more efficient; " Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products ( x), as last amended by Regulation (EEC) No 3443/80 (2), and in particular Article 19 (6) thereof, Whereas Commission Regulation (EEC) No 1109/71 {3)y as last amended by Regulation (EEC) No 3054/79 (4), fixed the quality, conversion factors for the calculation of entry prices and die different forms of presentations ; Whereas the conversion factors for certain prodc ts no longer reflect the exact relationship between the entry pnces for the various categories of freshness, sizes and presentations of fish and the relevant reference prices; whereas they should therefore be brought up to date; Whereas, when fixing these conversion factors it should also be taken into account that adjustments have been made in the meantime to the common marketing HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EEC) No 1109/71 are hereby replaced by Annexes I and II hereto. Artide 2 / This Regulation shall enter into force on 2 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1981 . For the Commission Georges CONTOGEORGIS Member of the Commission ( «) OJ No L 20, 28. 1 . 1976, p. 1 . ( 2) OJ No L 359, 31 . 12. 1980, p. 13 . { J) OJ No L 1 17, 29 . 5. 1971 , p. 18. ( «) OJ No L 343, 31 . 12. 1979, p. 38 . 2. 2. 8 ! Official journal of the European Communities No L 30/7 ANNEX I Products listed inAnnex I (A) and (C) to Regulation (EEC) No 100/76 Conversion factor , Speaes Size V ) Gutted fish with head Whole fish Extra, A (M B (') Extra, A (') B ('} Herrings 1 0 0 1-0000 1-0000 2 0 0 1-0625 1 - 0625 3 0 0 1-7000 1-7000 Sardines 1 0 0 1-3085 2-4268 2 0 0 1-5475 2-4268 3 0 0 1-0000 2-4268 4 0 0 1-5470 2-4268 Redfish 1 0 0 1-0000 1-0000 (Scbasces mannus) 2 0 0 1-0000 1-0000 3 0 0 1-1863 1-1863 4 0 0 3-0056 3-0056 Cod 1 1-0000 1-0583 1-3834 1-7988 2 1-0000 1-0583 1 · 3834 1-7988 3 1-0583 1-2854 1-7988 2-2519 4 1-2854 1 7988 2-2519 2-9950 5 1 - 7988 2-9950 2-9950 4-5038 Saithe 1 1-0000 1-0000 1-2857 1-2857 2 1 0000 1-0000 1-2857 1-2857 3 1-0000 1-0000 1-2857 1-2857 4 1-2000 1-6364 2-2500 3-0000 Haddock 1 1-0000 1-1250 1*2857 1-5000 2 1-0000 1-1-250 1-2857 1-5000 3 1-1985 1-3826 1-6336 2-2500 4 1-1985 1-3826 1-6336 2-2500 Whiting 1 1-0000 1-0658 1-3322 2-0052 2 1-0000 1-0658 1-3322 2-0052 3 1 - 0658 1-2310 1-4569 3-1885 4 1-4569 2-0052 2-0052 3-1885 Mackerel 1 0 0 1-0000 1-0000 2 0 0 1-0000 1-1353 3 0 0 1-0000 1-2138 4 0 0 2-1209 2-1209 Anchovies 1 0 0 1-2132 - 1-8857 2 0 0 1-0000 1-8857 3 0 0 1-2500 1-8857 4 0 . 0 3-2673 3-2673 Plaice 1 1-0000 1-0588 1-7984 1-7984 2 1-0000 1-0588 1-7984 1-7984 3 1-0588 1-1250 1-7984 1-7984 4 1-2846 1-3834 1-7984 1-7984 Hake 1 1-0000 1-0589 1-2860 1-3850 2 1-0000 1-0589 1-2860 1-3850 3 1-1251 1-2002 1-3850 1-6371 4 1-2860 1-3850 1-6371 1-9986 ( 1 ) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 100/76. No L 30/8 Official Journal of the European Communities 2. 2. 81 Simply boiled in water Size A B Shrimps of die genus 1 1-0260 1-2123 Crangon spp 2 3-3393 3-3393 2. 2. 81 Officiai Journal of die European Communities No L 30/9 ANNEX II Products listed in Annex IV (B) to Regulation (EEC) No 100/76 Spcoes Presentation Conversion factor !. Redfish Whole fish: ( Sebosees mannus )  With or without head 1-00  Minced blocks 0-80  Other 0-65 Fillets:  With bones 1-00  Boneless 0-85  Blocks in immediate packing weighing not more than 7 kg 0-75 2 . Cod Whole fish :  With or without head 1-00  Minced blocks 0-80 j  Other 0-65 Fillets:  With bones 1-00  Boneless 0-85  Fillets with skin 0-95  Fillets skinless 0-80  Blocks in immediate packing weighing not more than 7 kg 0-75 3. Saithe Whole fish:  With or without head 1-00  Minced blocks 0-80  Other 0-65 Fillets:  With bones 1-00  Boneless 0-90  Fillets with skin 0-95  Fillets skinless 0-85  Blocks in immediate packing weighing not more than 7 kg 0-80 4 . Haddock Whole fish:  With or without head 1-00  Minced blocks 0-80  Other 0-65 Fillets :  With bones I - 00  Boneless 0-80  Fillets with skin 0-90  Fillets skinless 0-80  Blocks in immediate packing weighing not more than 7 kg 0-75 No L 30/10 Official Journal of the European Communities « 2.2.81 Species Presentation Conventionfactor 5 . Hake Whole fish:  With or without head 1-00  Minced blocks 0-80  Other 0-65 Ft « «:  With bones 1-00  Boneless 0-85  Fillets with skin 0-95  Fillets skinless 0-80  Blocks in immediate packing weighing not more than 7 kg 0-75 6. Mackerel Whole fish: - With head 100  Headless 0-90  Sides 0-65 Fillets 100